         Case 1:20-cv-12080-MLW Document 34 Filed 05/04/21 Page 1 of 1




                       US DISTRICT COURT FOR MASSACHUSETTS

                                                             Case no. 1:20-CV-12080-MLW

Dr. SHIVA AYYADURAI, )
                 Petitioner, )
                             )
                 v.          )
                             )
WILLIAM F. GALVIN,           )
in his official capacity as  )
Secretary of State,          )
                 Respondent. )

                                 SUPPLEMENTAL AFFIDAVITS

       Plaintiff hereby submits further affidavits from different regions of the United States in

support of his petition for a hand count of the paper ballots cast in the 2020 Republican Primary

for US Senate.

                       Respectfully submitted,
                                                     /s/ Dr. Shiva Ayyadurai
                                                     _____________________
                                                     Dr. Shiva Ayyadurai
                 May 4, 2021                         Plaintiff, pro se
                                                     701 Concord Ave,
                                                     Cambridge, MA 02138
                                                     Phone: 617-631-6874
                                                     Email: vashiva@vashiva.com




                                                 1
